Exhibit 10.1

 

TERMINATION AGREEMENT

 

This TERMINATION AGREEMENT is made and entered into as of October 5, 2017 (this
“Agreement”), by and among (i) Atlantic Alliance Partnership Corp. (“AAPC”),
(ii) AAP Sponsor (PTC) Corp., (“Sponsor”), (iii) Fox Investments Limited (“Fox”)
and (iv) Kalyx Development Inc. (“Kalyx”), (v) each of the stockholders of Kalyx
signatory hereto (the “Kalyx Stockholders”).

 

RECITALS:

 

WHEREAS, AAPC and Kalyx entered into an Agreement and Plan of Merger, dated May
8, 2017 (the “Merger Agreement”);

 

WHEREAS, the Sponsor, Fox and Kalyx entered into a letter agreement, dated May
8, 2017 (the “Forfeiture Agreement”);

 

WHEREAS, the Kalyx Stockholders each entered into a voting agreement, dated May
8, 2017, with AAPC and Kalyx (collectively, the “Voting Agreements” and,
together with the Merger Agreement, Forfeiture Agreement and all annexes,
appendices, exhibits and related documents thereto, the “Kalyx Agreements”); and

 

WHEREAS, the parties to this Agreement desire to terminate the Kalyx Agreements.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of and subject to the mutual agreements, terms
and conditions herein contained, the parties hereby agree as follows:

 

Section 1.          Termination. Subject to the terms and conditions set forth
herein, (i) each of the the Kalyx Agreements are hereby, pursuant to their
respective terms, terminated, effective immediately, and shall be null and void
and no longer of any force or effect (the “Termination”), and (ii) the parties
to this Agreement hereby waive any and all requirements with respect to the
giving of any prior notice with respect to or in connection with the Termination
and the procedural requirements, form and content of such Termination under the
applicable Kalyx Agreements, in each case, without further obligation on the
part of any party hereto to any other party hereto under the Kalyx Agreements.

 

Section 2.           Mutual Release. Each of the parties to this Agreement
hereby, without any other action to be taken, forever fully, unconditionally and
irrevocably waives, releases and discharges each of the other parties to this
Agreement, together with such other party’s directors, officers, partners,
shareholders, members, managers, present and former subsidiaries, principals,
employees, insurers, subrogors, subrogees, licensees, predecessors, successors,
assigns, agents, attorneys and affiliates (collectively, whether entities or
natural persons, “Related Parties”), of and from the terms and obligations of
the Kalyx Agreements, as well as of and from any and all causes of actions,
suits, debts, obligations, liabilities, proceedings, orders, damages, judgments,
claims, demands and remedies of any nature (whether known or unknown,
foreseeable or unforeseeable, liquidated or unliquidated, or insured or
uninsured) whatsoever that the parties have or have ever had under the Kalyx
Agreements arising out of or relating to any events occurring or circumstances
existing on or prior to the date hereof, notwithstanding any term or provision
thereunder or any other agreement between any of the parties to the contrary.
The parties to this Agreement do hereby irrevocably covenant to refrain from,
directly or indirectly, asserting any claim or demand, or commencing,
instituting or causing to be commenced, any proceeding of any kind against any
other party hereto or any of the parties’ Related Parties, based upon any matter
released hereby.

 



 

 

 

Section 3.           Further Assurances. Each party to this Agreement will, at
any time and from time to time after the date hereof, execute and deliver, or
cause to be executed and delivered, such further consents, approvals,
conveyances, and other documents and instruments, and take, or cause to be
taken, such other actions, as the other party may reasonably request in order to
carry out or confirm any of the terms and provisions of, or the intent and
purpose of, this Agreement.

 

Section 4.           Miscellaneous.

 

4.1              Governing Law. This Agreement shall be governed by, and
interpreted, construed and enforced in accordance with, the internal laws of the
State of New York without regard to its conflict of laws principles.

 

4.2              Modification in Writing. The parties hereto agree that this
Agreement may be amended or modified only by a mutual writing executed by each
of the parties hereto.

 

4.3              Binding on Successors.   This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.  

 

4.4              Mutually Drafted. The parties hereto acknowledge that the
drafting of this Agreement is a mutual effort among the parties and their
counsel and that this Agreement is not to be construed against any party or
group of parties as the drafter.

 

4.5              Headings. The headings contained in this Agreement are for
purposes of convenience only and shall not affect the meaning or interpretation
of this Agreement.

 

4.6              Severability. If any provision, including any phrase, sentence,
clause, section or subsection, of this Agreement is invalid, inoperative or
unenforceable for any reason, such circumstances shall not have the effect of
rendering such provision in question invalid, inoperative or unenforceable in
any other case or circumstance, or of rendering any other provision herein
contained invalid, inoperative, or unenforceable to any extent whatsoever.

 

4.7              Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties. The exchange of a fully executed
Agreement (in counterparts or otherwise) by facsimile or by electronic delivery
in .pdf format shall be sufficient to bind the parties to the terms and
conditions of this Agreement.

 



[Signature Pages Follow]

 

 2 

 

 

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first set forth above.

 



  ATLANTIC ALLIANCE PARTNERSHIP CORP.         By: /s/ Iain Abrahams    
Name:  Iain Abrahams     Title:  Chief Executive Officer         AAP SPONSOR
(PTC) CORP.       By: /s/ Iain Abrahams     Name:  Iain Abrahams    
Title:  Director         FOX INVESTMENTS LIMITED         By: /s/ Iain Abrahams  
  Name:  Iain Abrahams     Title:  Managing Director         KALYX DEVELOPMENT
INC.         By: /s/ George M. Stone     Name:  George M. Stone    
Title:  Chief Executive Officer         KALYX STOCKHOLDERS:         /s/ George
M. Stone   George M. Stone         /s/ Potter W. Polk   Potter W. Polk        
/s/ Dawn M. Sandoval   Dawn M. Sandoval

 



Signature Page – Termination Agreement

 



 

 